﻿

﻿

ATRICURE, INC.

2014 STOCK INCENTIVE PLAN

(AMENDED AND RESTATED AS OF MAY 20, 2020)

﻿

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

﻿

 

 

﻿1

Purpose

1 

﻿2

Definitions

1 

﻿3

Administration of the Plan

4 

﻿(a)

Authority of Committee

4 

﻿(b)

Binding Authority

5 

﻿(c)

Delegation of Authority

5 

﻿4

Eligibility

6 

﻿5

Common Shares Subject to the Plan

6 

﻿(a)

Authorized Number of Common Shares

6 

﻿(b)

Share Counting

6 

﻿(c)

Award Limitations.

7 

﻿(d)

Shares to be Delivered

7 

﻿(e)

Minimum Vesting

7 

﻿6

Awards to Participants

7 

﻿(a)

Stock Options.

7 

﻿(b)

Stock Appreciation Rights

8 

﻿(c)

Restricted Shares and Restricted Share Units

10 

﻿(d)

Performance-Based Awards

11 

﻿(e)

Unrestricted Share Awards

12 

﻿(f)

Restricted Share Grants to Non-Employee Directors

12 

﻿7

Deferred Payment

12 

﻿8

Dilution and Other Adjustments

12 

﻿9

Change in Control

13 

﻿10

Termination

13 

﻿(a)

Termination by Death, Disability, or Retirement

13 

﻿(b)

Termination for Cause

13 

﻿(c)

Other Terminations

13 

﻿(d)

Limitation for ISOs

14 

﻿(e)

Transfers and Leaves of Absence

14 

﻿11

Recoupment or Recovery Policy

14 

﻿12

Miscellaneous Provisions

14 

﻿(a)

Rights as a Shareholder

14 

﻿(b)

No Loans

14 

﻿(c)

Assignment or Transfer

14 

﻿(d)

Withholding Taxes

15 

﻿(e)

No Rights to Awards

15 

﻿(f)

Beneficiary Designation

15 

﻿(g)

Fractional Shares

15 

﻿(h)

Unfunded Plan

15 

﻿(i)

Severability

16 

﻿(j)

Limitation of Liability

16 

﻿(k)

Successors

16 

﻿(l)

Code Section 409A Compliance

16 

﻿13

Effective Date, Amendments, Governing Law and Plan Termination

16 

﻿(a)

Effective Date

16 

﻿(b)

Amendments

16 

﻿(c)

Governing Law

17 

﻿(d)

Plan Termination

17 

 

--------------------------------------------------------------------------------

 

 

ATRICURE, INC.
2014 STOCK INCENTIVE PLAN
(AMENDED AND RESTATED AS OF MAY 20, 2020)

﻿

1.    Purposes 

The purposes of the Plan are to provide long-term incentives to those persons
with significant responsibility for the success and growth of the Company, to
align the interests of such persons with those of the Company’s shareholders, to
assist the Company in recruiting, retaining and motivating employees, directors
and consultants on a competitive basis and to link compensation to performance.

2.    Definitions 

For purposes of the Plan, the following capitalized terms shall have the
meanings specified below:

(a)    “Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange
Act.

(b)    “Award” means a grant of Stock Options, Stock Appreciation Rights,
Restricted Shares, Restricted Share Units, or unrestricted Common Shares or any
or all of them, to a Participant. 

(c)    “Award Agreement” means an agreement, either in written or electronic
format, between the Company and a Participant setting forth the terms and
conditions of an Award granted to the Participant. 

(d)    “Beneficial Owner” has the meaning given in Rule 13d-3 under the Exchange
Act.

(e)    “Board” means the Board of Directors of the Company. 

(f)    “Cause” means with respect to any Participant, unless otherwise provided
in the applicable Award Agreement (i) indictment for, conviction of, or plea of
guilty or no contest by the Participant to a felony, or of any criminal act,
that has an adverse effect on the Participant’s qualifications or ability to
perform his duties; (ii) the unreasonable deliberate and material failure or
refusal by the Participant to perform his employment duties (other than as a
result of PTO, sickness, disability, illness or injury), and the failure to
rectify the same within thirty (30) days after the Company shall have given
notice to the Participant identifying such failure or refusal and demanding that
it be rectified; (iii) the Participant’s commission of any act of fraud,
embezzlement, dishonesty or other misconduct that has caused, or would
reasonably be expected to cause, material injury or economic harm to the
Company; (iv) an act of gross negligence on the part of the Participant that has
caused, or would reasonably be expected to cause, material injury or economic
harm to the Company; (v) a deliberate and material violation of a written
material Company policy; or (vi) a material breach of the Plan or any change-in
control or non-disclosure agreement to which Participant and the Company may be
parties (or, in each case, any successor thereto or amendment thereof) which
(and only if the same shall be curable) Participant fails to cure within thirty
(30) days after the Company shall have given notice to the Participant
identifying such breach and demanding that it be cured. Any purported
termination by the Company for Cause which does not satisfy the applicable
requirements of this Section 2(f) shall be conclusively deemed to be a
termination by the Company without Cause for purposes of the Plan.

(g)    “Change in Control” means the occurrence of any of the following events: 





1

--------------------------------------------------------------------------------

 

(i)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;

(ii)    The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(iii)    A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

(iv)    The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

Notwithstanding anything herein to the contrary, and only to the extent that an
Award is subject to Code Section 409A and payment of the Award pursuant to the
application of the definition of “Change in Control” above would cause such
Award not to otherwise comply with Code Section 409A, payment of an Award may
occur upon a Change in Control only to the extent that the event constitutes a
“change in the ownership or effective control” of the Company or a “change in
the ownership of a substantial portion of the assets” of the Company under Code
Section 409A.

(h)    “Code” means the Internal Revenue Code of 1986, as amended, and any
rules, regulations or guidance promulgated thereunder.  Any reference to the
Code or a section thereof shall also refer to any successor Code or section. 

(i)    “Committee” means a committee appointed by the Board consisting of at
least three members of the Board, all meeting the definitions of “outside
director” set forth in Code Section 162(m) (as in effect prior to amendment by
the Tax Cuts and Jobs Act) and Treasury Department regulations thereunder,
“independent director” set forth in The Nasdaq Stock Market rules, and
“non-employee director” set forth in Rule 16b-3 of the Exchange Act, or any
successor definitions adopted for a similar purpose by the Internal Revenue
Service, any national securities exchange on which the Common Shares are listed
or the Securities and Exchange Commission. 

(j)    “Common Share” or “Common Shares” means one or more of the shares of
common stock, par value $.001, of the Company. 

(k)    “Company” means AtriCure, Inc., a corporation organized under the laws of
the State of Delaware, its subsidiaries, divisions and affiliated businesses. 

(l)    “Date of Grant” means the date on which the Committee authorizes the
grant of an Award or such later date as may be specified by the Committee in
such authorization. 





2

--------------------------------------------------------------------------------

 

(m)    “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
ISOs, the Committee in its discretion may determine whether a permanent and
total disability exists in accordance with uniform and non-discriminatory
standards adopted by the Committee from time to time.

(n)    “Effective Date” has the meaning set forth in Section 13(a). 

(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any rules, regulations, schedules or guidance promulgated thereunder.  Any
reference to the Exchange Act or a section thereof shall also refer to any
successor Exchange Act or section. 

(p)     “Exercise Price” means the purchase price of a Common Share covered by a
Stock Option or SAR, as applicable. 

(q)    “Fair Market Value” on any date means the closing price of the Common
Shares as reported on The Nasdaq Stock Market or, if applicable, any other
national securities exchange on which the Common Shares are principally traded,
or, if there were no sales of Common Shares on such date, then on the
immediately preceding date on which there were any sales of Common Shares.  If
the Common Shares cease to be traded on a national securities exchange, the Fair
Market Value shall be determined pursuant to a reasonable valuation method
prescribed by the Committee.  In the case of an ISO (or Tandem SAR), Fair Market
Value shall be determined by the Committee in accordance with Code Section
422.  For Awards intended to be exempt from Code Section 409A, Fair Market Value
shall be determined by the Committee in accordance with Code Section 409A. 

(r)    “Full-Value Award” means Restricted Shares, Restricted Share Units or
unrestricted Common Shares. 

(s)    “ISO” means an Incentive Stock Option satisfying the requirements of Code
Section 422 and designated as an ISO by the Committee. 

(t)    “Non-Employee Director” means a member of the Board who is not an
employee of the Company. 

(u)    “NQSO” means a non-qualified Stock Option that does not satisfy the
requirements of Code Section 422 or that is not designated as an ISO by the
Committee. 

(v)    “Participant” means a person eligible to receive an Award under the Plan,
as set forth in Section  4, and designated by the Committee to receive an Award
subject to the conditions set forth in the Plan and any Award Agreement. 

(w)    “Performance Goals” means the goals established by the Committee, as
described in Section 6(d)(ii). 

(x)    “Performance Measures” means the criteria set out in Section 6(d)(iii)
that may be used by the Committee as the basis for a Performance Goal. 

(y)    “Performance Period” means the period established by the Committee during
which the achievement of Performance Goals is assessed in order to determine
whether and to what extent an Award that is conditioned on attaining Performance
Goals has been earned. 

(z)    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, except that such term shall not include (i)  the Company or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of  the Company or any of its



3

--------------------------------------------------------------------------------

 

subsidiaries, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities or (iv) a corporation owned, directly or indirectly,
by the shareholders of  the Company in substantially the same proportions as
their ownership of  Company securities.

(aa)    “Plan” means the AtriCure, Inc. 2014 Stock Incentive Plan, as amended
and restated from time to time. 

(bb)    “Prior Plan” means the AtriCure, Inc. 2005 Equity Incentive Plan, as it
may have been amended and restated.

(cc)    “Restricted Shares” means Common Shares that are subject to
restrictions, as described in Section 6(c). 

(dd)    “Restricted Share Units” means a right, as described in Section 6(c),
denominated in Common Shares to receive an amount, payable in either cash,
Common Shares, Restricted Shares, or a combination thereof, equal to the value
of a specified number of Common Shares. 

(ee)    “Restriction Period” means, with respect to any Full-Value Award, the
period during which any risk of forfeiture or other restrictions set by the
Committee, including performance restrictions, remain in effect until such time
as they have lapsed under the terms and conditions of the Full-Value Award or as
otherwise determined by the Committee.

(ff)    “Retirement” means: retirement with the Company at or after age 65.  

(gg)    “Securities Act” means the Securities Act of 1933, as amended, and any
rules, regulations, schedules or guidance promulgated thereunder.  Any reference
to the Securities Act or a section thereof shall also refer to any successor
Securities Act or section. 

(hh)    “Stock Appreciation Right” or “SAR” means the right, as described in
Section 6(b), to receive a payment equal to the excess of the Fair Market Value
of a Common Share on the date the SAR is exercised over the Exercise Price
established for that SAR at the time of grant, multiplied by the number of
Common Shares with respect to which the SAR is exercised. 

(ii)    “Stock Option” means the right, as described in Section 6(a), to
purchase Common Shares at a specified price for a specified period of
time.  Stock Options include ISOs and NQSOs. 

(jj)    “Tandem SAR” means a SAR granted in tandem with a Stock Option. 

3.    Administration of the Plan 

(a)     Authority of Committee.  The Plan shall be administered by the
Committee. Unless otherwise determined by the Board, the Compensation Committee
of the Board shall serve as the Committee. The Committee shall have all the
powers vested in it by the terms of the Plan, such powers to include the sole
and exclusive authority to (within the limitations described in the Plan): 

(i)    select Participants to be granted Awards under the Plan and grant Awards
pursuant to the terms of the Plan;

(ii)    determine the type, size and terms of the Awards to be granted to each
Participant;

(iii)    determine the time when Awards are to be granted and any conditions
that must be satisfied before an Award is granted;

(iv)    establish objectives and conditions for earning an Award;





4

--------------------------------------------------------------------------------

 

(v)    determine all other terms and conditions, not inconsistent with the terms
of the Plan and any operative employment or other agreement, of any Award
granted under the Plan, and determine the appropriate Award Agreement evidencing
the Award;

(vi)    determine whether the terms, conditions, and objectives for earning an
Award have been met, including, without limitation, any such determination or
certification, as the case may be, required for compliance with Code Section
162(m)(as in effect prior to its amendment by the Tax Cuts and Jobs Act);

(vii)    modify or waive the terms and conditions of Awards granted under the
Plan, not inconsistent with the terms of the Plan and any operative employment
or other agreement, accelerate the vesting, exercise or payment of an Award or
cancel or suspend an Award; provided, however, that the Committee shall have the
ability to accelerate the vesting of an Award only upon a Change in Control,
pursuant to Section 5(e), or the death or Disability of a Participant;

(viii)    determine whether the amount or payment of an Award should be reduced
or eliminated, and determine if, when and under what conditions payment of all
or any part of any Award may be deferred;

(ix)    determine the guidelines and/or procedures for the payment or exercise
of Awards;

(x)    determine whether any Awards granted to an employee should have
Performance Goals or Performance Measures;

(xi)    adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan and establish and administer any sub-plans that may
be governed by the Plan;

(xii)    construe, interpret, administer and implement the Plan, any Award
Agreements or related documents and correct any defect, supply an omission or
reconcile any inconsistency in or between the Plan, any Award Agreement or
related documents; and

(xiii)    make factual determinations with respect to the Plan and any Awards
and otherwise supervise the administration of the Plan.

(b)    Binding Authority.  The Committee’s interpretations of the Plan, and all
actions taken and determinations made by the Committee pursuant to the powers
vested in it under the Plan, shall be conclusive and binding on all parties,
including the Company, its shareholders and all Participants. 

(c)    Delegation of Authority.  To the extent not prohibited by law or the
rules of the national securities exchange on which the Company’s Common Shares
are listed, the Committee may allocate its authority hereunder to one or more of
its members or delegate its authority hereunder to one or more Non-Employee
Directors, and may grant authority to employees of the Company to execute
documents on behalf of the Committee or to otherwise assist in the
administration and operation of the Plan. The Committee may delegate, on such
terms and conditions as it determines in its sole discretion, to the Company’s
Chief Executive Officer, with the required approval of the Company’s Chief
Financial Officer or Senior Vice President, Human Resources, the authority to
grant Awards to Participants (other than to the Chief Executive Officer, members
of the Board of Directors and officers who report directly to the Chief
Executive Officer, including any officers who are subject to Section 16 of the
Exchange Act) and the authority to make all necessary and appropriate decisions
and determinations with respect thereto. In no event



5

--------------------------------------------------------------------------------

 

shall the Committee authorize any officer to designate an officer delegated
authority under the Plan as a recipient of any Awards.

4.    Eligibility 

Subject to the terms and conditions of the Plan, the Committee may select, from
all eligible persons, Participants to whom Awards shall be granted under the
Plan and shall determine the nature and amount of each Award.  Eligible persons
include any of the following individuals: (i) any officer or key employee of the
Company, (ii) any consultant (as defined in the General Instructions to the Form
S-8 registration statement under the Securities Act) to the Company, and (iii)
any Non-Employee Director.  All Awards shall be evidenced by an Award Agreement,
and Awards may be conditioned upon the Participant’s execution of an Award
Agreement.

5.    Common Shares Subject to the Plan 

(a)    Authorized Number of Common Shares.  Unless otherwise authorized by the
Company’s shareholders and subject to this Section 5  and Section  8, the
maximum aggregate number of Common Shares available for issuance under the Plan
is 5,250,000, plus (i) the number of Common Shares that, on the Effective Date,
are available to be granted under the Prior Plan but which are not then subject
to outstanding awards under the Prior Plan, and (ii) the number of Common Shares
subject to outstanding awards under the Prior Plan as of the Effective Date
which thereafter are forfeited, settled in cash or cancelled or expire. Upon the
Effective Date, the Prior Plan will terminate; provided that all outstanding
awards under the Prior Plan as of the Effective Date shall remain outstanding
and shall be administered and settled in accordance with the provisions of the
Prior Plan, as applicable. The maximum number of Common Shares available for
issuance with respect to ISOs is 5,250,000.

(b)    Share Counting.  The following rules shall apply in determining the
number of Common Shares available for grant under the Plan: 

(i)    Common Shares subject to any Award shall be counted against the maximum
share limitation as one Common Share for every Common Share subject thereto.

(ii)    To the extent that any Award is forfeited, cancelled, settled in cash,
returned to the Company for failure to satisfy vesting requirements or other
conditions of the Award or otherwise terminates without an issuance of Common
Shares being made, the maximum share limitation shall be credited with one
Common Share for each Common Share subject to such Award, and such number of
credited Common Shares may again be made subject to Awards under the Plan.

(iii)    Any Common Shares tendered by a Participant or withheld as full or
partial payment of withholding or other taxes or as payment for the exercise or
conversion price of an Award or repurchased by the Company with Stock Option
proceeds shall not be added back to the number of Common Shares available for
issuance under the Plan. Upon exercise of a SAR, the number of Common Shares
subject to the Award that are being exercised shall be counted against the
maximum aggregate number of Common Shares that may be issued under the Plan on
the basis of one Common Share for every Common Share subject thereto, regardless
of the actual number of Common Shares used to settle the SAR upon exercise.

(iv)    Any Common Shares underlying Awards granted through the assumption of,
or in substitution for, outstanding awards previously granted to individuals who
become employees of the Company as a result of a merger, consolidation,
acquisition or other corporate transaction



6

--------------------------------------------------------------------------------

 

shall not, unless required by law or regulation, count against the reserve of
available Common Shares under the Plan.

(c)    Award Limitations. Subject to the adjustment provisions of Section  8:

(i)    The maximum aggregate number of Common Shares that may be subject to
Stock Options or SARs granted in any calendar year to any one Participant (other
than a Non-Employee Director) shall be 5,250,000 Common Shares.

(ii)    The maximum aggregate number of Common Shares that may be subject to
Full-Value Awards granted in any calendar year to any one Participant (other
than a Non-Employee Director) shall be 5,250,000 Common Shares.

(iii)    Grants to Non-Employee Directors shall be limited to the grants
described in Section 6(f).

(d)    Shares to be Delivered.  Common Shares to be delivered by the Company
under the Plan may consist in whole or in part of authorized but unissued shares
or treasury shares. 

(e)    Minimum Vesting. Except with respect to five percent (5%) of the maximum
aggregate number of Shares that may be issued under the Plan, as provided
herein, no Award shall vest earlier than one year following the date of grant of
such Award; provided, however, that such limitation shall not preclude the
acceleration of vesting of such Award upon the death or disability of the
Participant or in connection with a Change in Control, as determined by the
Committee in its discretion.

6.    Awards to Participants 

(a)    Stock Options.

(i)    Grants. Subject to the terms and conditions of the Plan, Stock Options
may be granted to Participants, in such number and upon such terms and
conditions as the Committee determines, and may consist of ISOs or NQSOs.  Stock
options may be granted alone or with Tandem SARs.  With respect to Stock Options
granted with Tandem SARs, the exercise of either such Stock Options or Tandem
SARs will result in the simultaneous cancellation of the same number of Stock
Options or Tandem SARs, as the case may be.

(ii)    Exercise Price. The Exercise Price shall be equal to or, at the
Committee’s discretion, greater than the Fair Market Value on the date the Stock
Option is granted, unless the Stock Option was granted through the assumption
of, or in substitution for, outstanding awards previously granted to individuals
who became employees of the Company as a result of a merger, consolidation,
acquisition or other corporate transaction, in which case the assumption or
substitution shall be accomplished in a manner that permits the Stock Option to
be exempt from Code Section 409A.

(iii)    Term. The term of Stock Options shall be determined by the Committee in
its sole discretion, but in no event shall the term exceed ten years from the
Date of Grant.

(iv)    ISO Limits. ISOs may be granted only to Participants who are employees
of the Company (or of any parent or subsidiary corporation within the meaning of
Code Section 424) on the Date of Grant, and may only be granted to an employee
who, at the time the Stock Option is granted, does not own more than ten percent
of the total combined voting power of all classes of stock of the Company (or of
any parent or subsidiary corporation within the meaning of Code



7

--------------------------------------------------------------------------------

 

Section 424), unless (A) the Exercise Price is at least 110% percent of the Fair
Market Value on the Date of Grant, and (B) the ISO is not exercisable after five
years from the Date of Grant.  The aggregate Fair Market Value of all Common
Shares, determined at the time the ISOs are granted, with respect to which ISOs
are exercisable by a Participant for the first time during any calendar year
(under all plans of the Company) shall not exceed $100,000 or such other amount
as may subsequently be specified by the Code.  If such Fair Market Value exceeds
the $100,000 limit, the ISOs exceeding the limit shall be treated as NQSOs,
taking the Stock Options in the order each was granted.  The terms of all ISOs
shall be consistent with and contain or be deemed to contain all provisions
required to qualify as an “incentive stock option” under Code Section 422.

(v)    No Repricing. Subject to the adjustment provisions of Section  8, without
the approval of the Company’s shareholders, (A) the Exercise Price for any
outstanding Stock Option may not be decreased after the Date of Grant, (B) no
outstanding Stock Option may be surrendered to the Company as consideration for
the grant of a new Stock Option with a lower Exercise Price, and (C) no other
modifications to any outstanding Stock Option may be made that would be treated
as a “repricing” under the then applicable rules, regulations or listing
requirements adopted by the national securities exchange on which the Common
Shares are listed. Neither the Board nor the Committee shall offer a cash
buy-out of “underwater” Stock Options, and such buyouts of “underwater” Stock
Options shall be prohibited.

(vi)     Form of Payment. Vested Stock Options may be exercised (at the election
of the Participant) in whole or in part, and the Exercise Price shall be paid to
the Company at the time of exercise, subject to any applicable rules or
regulations adopted by the Committee:

(A)    to the extent permitted by applicable law, pursuant to cashless exercise
procedures that are approved by the Committee;

(B)    through the tender of unrestricted Common Shares owned by the Participant
(or by delivering a certification or attestation of ownership of such Common
Shares) valued at their Fair Market Value on the date of exercise;

(C)    in cash or its equivalent; or

(D)    by any combination of (A), (B), and (C) above.

(vii)    No Dividends or Shareholder Rights. No dividends or dividend
equivalents may be paid on Stock Options. Except as otherwise provided herein, a
Participant shall have no rights as a holder of Common Shares covered by a Stock
Option unless and until such Common Shares have been registered to the
Participant as the owner.

(viii)    Other Restrictions.  Stock Options may be granted subject to such
terms and conditions as the Committee determines, including, without limitation:
forfeiture conditions, transfer restrictions, restrictions based upon the
achievement of specific Performance Goals (Company-wide, divisional and/or
individual) which may be based on one or more Performance Measures, time-based
restrictions on vesting and/or restrictions under applicable federal or state
securities laws.

(b)    Stock Appreciation Rights. 

(i)    Grants.  Subject to the terms and provisions of the Plan, SARs may be
granted to Participants, in such number and upon such terms and conditions as
the Committee determines,



8

--------------------------------------------------------------------------------

 

and may be granted alone or as Tandem SARs.  With respect to Tandem SARs, the
exercise of either such Stock Options or SARs will result in the simultaneous
cancellation of the same number of Tandem SARs or Stock Options, as the case may
be.

(ii)    Exercise Price.  The Exercise Price shall be equal to or, at the
Committee’s discretion, greater than Fair Market Value on the date the SAR is
granted, unless the SAR was granted through the assumption of, or in
substitution for, outstanding awards previously granted to individuals who
became employees of the Company as a result of a merger, consolidation,
acquisition or other corporate transaction involving the Company, in which case
the assumption or substitution shall be accomplished in a manner that permits
the SAR to be exempt from Code Section 409A.

(iii)    Term.  The term of a SAR shall be determined by the Committee in its
sole discretion, but in no event shall the term exceed ten (10) years from the
Date of Grant; provided that, each SAR granted in tandem with a Stock Option
shall terminate upon the termination or exercise of the related Stock Option.

(iv)    No Repricing.  Subject to the adjustment provisions of Section  8,
without the approval of the Company’s shareholders, (A) the Exercise Price for
any outstanding SAR may not be decreased after the Date of Grant, (B) no
outstanding SAR may be surrendered to the Company as consideration for the grant
of a new SAR with a lower Exercise Price, and (C) no other modifications to any
outstanding SAR may be made that would be treated as a “repricing” under the
then applicable rules, regulations or listing requirements adopted by the
national securities exchange on which the Common Shares are listed. Neither the
Board nor the Committee shall offer a cash buy-out of “underwater” Stock
Options, and such buyouts of “underwater” Stock Options shall be prohibited.

(v)    Form of Payment.  Vested SARs may be exercised in whole or in part, and
the Committee may authorize payment of a SAR in the form of cash, Common Shares
valued at its Fair Market Value on the date of the exercise or a combination
thereof, or by any other method as the Committee may determine.

(vi)    Tandem SARs.  Tandem SARs may be exercised for all or part of the Common
Shares subject to the related Stock Option upon the surrender of the right to
exercise the equivalent portion of the related Stock Option.  A Tandem SAR may
be exercised only with respect to the Common Shares for which its related Stock
Option is then exercisable.  Notwithstanding any other provision of the Plan to
the contrary, with respect to a Tandem SAR granted in connection with an ISO:
(A) the Tandem SAR will expire no later than the expiration of the underlying
ISO; (B) the value of the payout with respect to the Tandem SAR may be for no
more than 100% of the excess of the Fair Market Value of the Common Shares
subject to the underlying ISO at the time the  Tandem SAR is exercised over the
Exercise Price of the underlying ISO; and (C) the Tandem SAR may be exercised
only when the Fair Market Value of the Common Shares subject to the ISO exceeds
the Exercise Price of the ISO.

(vii)    No Dividends or Shareholder Rights. No dividends or dividend
equivalents may be paid on SARs.  Except as otherwise provided herein, a
Participant shall have no rights as a holder of Common Shares covered by a SAR
unless and until such Common Shares have been registered to the Participant as
the owner.





9

--------------------------------------------------------------------------------

 

(viii)    Other Restrictions. SARs may be granted subject to such terms and
conditions as the Committee determines, including, without limitation:
forfeiture conditions, transfer restrictions, restrictions based upon the
achievement of specific Performance Goals (Company-wide, divisional and/or
individual) which may be based on one or more Performance Measures, time-based
restrictions on vesting and/or restrictions under applicable federal or state
securities laws.

(c)    Restricted Shares and Restricted Share Units. 

(i)    Grants. Subject to the terms and provisions of the Plan, Restricted
Shares and Restricted Share Units may be granted to Participants in such number
and upon such terms and conditions as the Committee determines.  Restricted
Shares will be registered in the name of the Participant and deposited with the
Company or its agent in certificated or book-entry form.

(ii)    Restrictions.  Restricted Shares or Restricted Share Units may be
granted at no cost or at a purchase price determined by the Committee, which may
be less than the Fair Market Value, but subject to such terms and conditions as
the Committee determines, including, without limitation: forfeiture conditions,
transfer restrictions, restrictions based upon the achievement of specific
Performance Goals (Company-wide, divisional and/or individual) which may be
based on one or more Performance Measures, time-based restrictions on vesting
and/or restrictions under applicable federal or state securities laws.  Subject
to the other terms and conditions in Sections 5(e),  6,  9 and 10, for Awards to
employees, no Restricted Shares or Restricted Share Units conditioned upon the
achievement of performance shall be based on a Restriction Period of less than
one year, and, except as may be determined by the Committee, any Restriction
Period based solely on continued employment or service (time-based) shall be for
a minimum of three years, subject to (A) pro rata or graded vesting prior to the
expiration of such time-based Restriction Period, and (B) acceleration due to
the Participant’s death or Disability or upon a Change in Control, in each case
as specified in the applicable Award Agreement. 

(iii)    Transfer Restrictions.  During the Restriction Period, Restricted
Shares and Restricted Share Units may not be sold, assigned, transferred or
otherwise disposed of, or mortgaged, pledged or otherwise encumbered.  In order
to enforce the limitations imposed upon the Restricted Shares, the Committee may
(A) cause a legend or legends to be placed on any certificates evidencing such
Restricted Shares, and/or (B) cause “stop transfer” instructions to be issued,
as it deems necessary or appropriate.

(iv)    Dividends and Voting Rights. Unless otherwise determined by the
Committee, during the Restriction Period, Participants who hold Restricted
Shares shall have the right to receive dividends in cash or other property or
other distribution or rights in respect of the Restricted Shares and shall have
the right to vote the Restricted Shares as the record owners; provided that, any
dividends or other property payable to a Participant during the Restriction
Period shall be distributed to the Participant only if and when the restrictions
imposed on the applicable Restricted Shares lapse.  Unless otherwise determined
by the Committee, during the Restriction Period, Participants who hold
Restricted Share Units shall be credited with dividend equivalents in respect of
such Restricted Share Units; provided that, such dividend equivalents shall be
distributed (without interest) to the Participant only if and when the
restrictions imposed on the applicable Restricted Share Units
lapse.  Participants shall have no other rights as a shareholder with respect to
Restricted Share Units unless otherwise determined by the Committee. 





10

--------------------------------------------------------------------------------

 

(v)    Payment of Restricted Share Units.  Restricted Share Units that become
payable in accordance with their terms and conditions shall be settled in cash,
Common Shares, Restricted Shares, or a combination thereof, as determined by the
Committee.

(vi)    Ownership.  Restricted Shares shall be registered in the name of the
Participant on the books and records of the Company or its designee (or by one
or more physical certificates if physical certificates are issued) subject to
the applicable restrictions imposed by the Plan.  At the end of the Restriction
Period that applies to Restricted Shares, the number of shares to which the
Participant is entitled shall be delivered to the Participant free and clear of
the restrictions, either in certificated or book-entry form.  No Common Shares
shall be registered in the name of the Participant with respect to Restricted
Share Units, and Participants shall have no ownership interest in the Common
Shares to which the Restricted Share Units relate, unless and until payment is
made in Common Shares.

(vii)    Forfeiture.  If a Participant who holds Restricted Shares or Restricted
Share Units fails to satisfy the restrictions, terms or conditions applicable to
the Award, except as otherwise determined by the Committee, or permitted by
Section 5(e), the Participant shall forfeit the Restricted Shares or Restricted
Share Units.  The Committee may at any time waive such restrictions or
accelerate the date or dates on which the restrictions will lapse upon a Change
in Control or a Participant’s death or Disability.

(d)    Performance-Based Awards. 

(i)    Grants.  Subject to the provisions of the Plan, Full-Value Awards may be
conditioned upon the achievement of Performance Goals as the Committee shall
determine, in its sole discretion.

(ii)    Performance Goals.  Performance Goals shall be based on one or more
Performance Measures, over a Performance Period, as to be determined by the
Committee.  Performance Goals shall be objective and shall be established in
writing by the Committee not later than 90 days after the beginning of the
Performance Period (but in no event after 25% of the Performance Period has
elapsed), and while the outcome as to the Performance Goal is substantially
uncertain.

(iii)    Performance Measures.  The Performance Measure(s) may be described in
terms of objectives that are related to the individual Participant or objectives
that are Company-wide or related to a subsidiary, division, department, region,
function or business unit of the Company, and shall consist of one or more or
any combination of the following criteria: cash flow, profit, revenue, stock
price, market share, sales, net income, operating income, return ratios,
earnings per share, compound annual growth rate, earnings (which may include an
add back for taxes, interest, and/or depreciation and amortization), operating
earnings, profit margins, earnings per Common Share, favorable comparison to
established budgets, return on shareholders’ equity, return on assets,
attainment of strategic and operational initiatives, comparisons with various
stock market indices, reduction in costs or a combination of such factors,
personal performance measures, working capital, total assets, net assets, return
on sales, return on invested capital, gross margin, costs, shareholders’ equity,
shareholder return and/or productivity or productivity improvement. The
Performance Goals based on these Performance Measures may be expressed in
absolute terms or relative to the performance of other entities. 





11

--------------------------------------------------------------------------------

 

(iv)    Treatment of Awards.  With respect to any Full-Value Award that is
conditioned upon the achievement of Performance Goals, such Full-Value Award and
any dividends or other property otherwise payable with respect to such
Full-Value Award shall not vest or be paid until the Committee shall first have
certified that the Performance Goals have been achieved.

(e)    Unrestricted Share Awards. 

(i)    Subject to the terms and provisions of the Plan, the Committee may grant
awards of unrestricted Common Shares to Participants in such number and upon
such terms and conditions as the Committee determines in recognition of
outstanding achievements or contributions by such Participants or
otherwise.  Unrestricted Common Shares issued on a bonus basis may be issued for
no cash consideration. 

(f)    Restricted Share Grants to Non-Employee Directors.

(i)    Automatic Grants. Each Non-Employee Director shall automatically be
granted (i) Restricted Shares worth $175,000 of Common Shares, as valued on the
Date of Grant, upon, or in connection with, commencement of service as a
director of the Company, and (ii) Restricted Shares worth $125,000 of Common
Shares, as valued on the Date of Grant, at each annual meeting of the Company’s
stockholders. All such Restricted Shares shall be subject to the terms and
conditions of this Plan.

(ii)    Vesting of Restricted Shares Granted to Non-Employee Directors. Each
initial grant of Restricted Shares granted to a newly elected or appointed
Non-Employee Director shall vest in three (3) successive equal annual
installments over the Non-Employee Directors’ period of continued service as a
director, with the first such installment to vest upon the Non-Employee
Director’s completion of one (1) year of service as a Non-Employee Director
measured from the Date of Grant. Each annual grant of Restricted Shares granted
to continuing Non-Employee Directors shall vest upon the Non-Employee Director’s
completion of one (1) year of service as a Non-Employee Director measured from
the Date of Grant.

7.    Deferred Payment 

Subject to the terms of the Plan, the Committee may determine that all or a
portion of any Award to a Participant, whether it is to be paid in cash, Common
Shares or a combination thereof, shall be deferred or may, in its sole
discretion, approve deferral elections made by Participants.  Deferrals shall be
for such periods and upon such terms as the Committee may determine in its sole
discretion, which terms shall comply with Code Section 409A

8.    Dilution and Other Adjustments 

In the event of any merger, reorganization, consolidation, liquidation,
recapitalization, reclassification, redesignation, stock dividend, other
extraordinary distribution (whether in the form of cash, shares or otherwise),
stock split, reverse stock split, spin off, combination, repurchase or exchange
of shares or issuance of warrants or rights to purchase shares or other
securities, or other change in corporate structure affecting the Common Shares,
the Committee shall make such adjustments in the aggregate number and type of
Common Shares which may be delivered and the individual award maximums as set
forth in Section  5, the number and type of Common Shares subject to outstanding
Awards and the Exercise Price or other price of Common Shares subject to
outstanding Awards (provided the number of Common Shares subject to any Award
shall always be a whole number), as may be and to the extent determined to be
appropriate and equitable by the



12

--------------------------------------------------------------------------------

 

Committee, in its sole discretion, to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the
Plan.  Such adjustment shall be conclusive and binding for all purposes of the
Plan.  The Committee shall determine whether and the extent to which any
recapitalization, extraordinary distribution, reclassification, repurchase or
exchange of shares or other event requires any such adjustment.  Any such
adjustment of an ISO or SAR shall be made in compliance with Code Sections 422
and 424, and no such adjustment shall be made that would cause any Award which
is or becomes subject to Code Section 409A to fail to comply with the
requirements of Code Section 409A or is exempt from Code Section 409A to become
subject to Code Section 409A. 

9.    Change in Control

Notwithstanding any other provision of the Plan to the contrary, immediately
upon the occurrence of a Change in Control, the following provisions of this
Section 9 shall apply except to the extent that (i) the applicable Award is
assumed or an equivalent option or right substituted by the successor
corporation or a parent or subsidiary of the successor corporation; or (ii) an
Award Agreement provides for a different treatment (in which case the Award
Agreement shall govern):

(a)    all outstanding Stock Options and SARs vest and become fully exercisable;
and 

(b)    all Full-Value Awards become fully vested and all Performance Goals or
other vesting criteria will be deemed achieved at target levels and all other
terms and conditions met.

10.    Termination 

(a)    Termination by Death, Disability, or Retirement.  Subject to Section
5(e), if a Participant’s employment by the Company terminates by reason of
death, Disability or Retirement, or in the case of an advisory relationship if
such business relationship terminates by reason of death or Disability, any
Award held by such Participant, unless otherwise determined by the Committee at
grant or otherwise interpreted pursuant to Section 12(l) hereof, shall be fully
vested and may thereafter be exercised by the Participant or by the
Participant’s beneficiary or legal representative, for a period of one (1) year
following termination of employment, in the case of death or Disability, and 90
days in the case of Retirement, or such longer period as the Committee may
specify at or after grant in all cases other than ISOs, or until the expiration
of the stated term of such Award, whichever period is shorter; provided, that
unless otherwise provided in an Award agreement, for Full-Value Awards
conditioned on achievement of Performance Goals, no vesting may occur and/or no
distribution may be made in the case of Retirement prior to the attainment of
Performance Goals.

(b)    Termination for Cause.  If a Participant’s employment or service
terminates for Cause, (i) all Stock Options and SARs (or portions thereof) which
have not been exercised, whether vested or not, and (ii) all unvested Full-Value
Awards, shall immediately be forfeited upon termination, including such Awards
that are subject to performance conditions (or unearned portions thereof). 

(c)    Other Terminations.  If a Participant’s employment or service terminates,
voluntarily or involuntarily, for any reason other than death, Disability,
Retirement or Cause, (i) any vested portion of Stock Options or SARs held by the
Participant at the time of termination may be exercised for a period of three
months (or such other period as the Committee may specify at or after the time
of grant) from the termination date, or until the expiration of the original
term of the Stock Option or SAR, whichever period is shorter, (ii) no unvested
portion of any Stock Option or



13

--------------------------------------------------------------------------------

 

SAR shall become vested, including such Awards that are subject to performance
conditions (or unearned portions thereof), and (iii) all unvested Full-Value
Awards, including such Awards that are subject to performance conditions (or
unearned portions thereof), shall immediately be forfeited upon termination. 

(d)    Limitation for ISOs.  No ISO may be exercised more than three months
following termination of employment for any reason (including Retirement) other
than death or Disability, nor more than one year following termination of
employment for the reason of death or Disability (as defined in Code Section
422), or such Award will no longer qualify as an ISO and shall thereafter be,
and receive the tax treatment applicable to, a NQSO.  For this purpose, a
termination of employment is cessation of employment, under the rules applicable
to ISOs, such that no employment relationship exists between the Participant and
the Company. 

(e)    Transfers and Leaves of Absence.  The transfer of a Participant within
the Company shall not be deemed a termination of employment except as required
by Code Sections 422 and 409A, and other applicable laws.  The following leaves
of absences are not deemed to be a termination of employment: 

(i)    if approved in writing by the Company, for military service, sickness or
any other purpose approved by the Company, and the period of absence does not
exceed 90 days;

(ii)    if in excess of 90 days, if approved in writing by the Company, but only
if the Participant’s right to reemployment is guaranteed by statute or contract
and provided that the Participant returns to work within 30 days after the end
of such absence; and

(iii)    subject to the restrictions of Code Section 409A and to the extent that
such discretion is permitted by law, if the Committee determines in its
discretion that the absence is not a termination of employment.

11.    Recoupment or Recovery Policy

Any Award shall be subject to forfeiture or repayment pursuant to the terms of
any applicable compensation recoupment or recovery policy adopted by the
Company, Committee or Board, as thereafter amended, including any policy adopted
to comply with the rules of any national securities exchange on which the Common
Shares are traded or the Securities and Exchange Commission.

12.    Miscellaneous Provisions

(a)    Rights as a Shareholder.  Except as otherwise provided herein, a
Participant shall have no rights as a shareholder with respect to Awards
hereunder, unless and until the Common Shares have been registered to the
Participant as the owner. 

(b)    No Loans.  No loans from the Company to Participants shall be permitted
in connection with the Plan. 

(c)    Assignment or Transfer.  Except as otherwise provided under the Plan, no
Award or any rights or interests therein shall be transferable other than by
will or the laws of descent and distribution.  The Committee may, in its
discretion, provide that an Award (other than an ISO) is transferable without
the payment of any consideration to a Participant’s family member, subject to
such terms and conditions as the Committee may impose.  For this purpose,
“family member” has the meaning given to such term in the General Instructions
to the Form S-8 registration statement under the Securities Act.  All Awards
shall be exercisable, during the Participant’s



14

--------------------------------------------------------------------------------

 

lifetime, only by the Participant or a person who is a permitted transferee
pursuant to this Section 12(c).  Once awarded, the Common Shares (other than
Restricted Shares) received by Participants may be freely transferred, assigned,
pledged or otherwise subjected to lien, subject to the restrictions imposed by
the Securities Act, Section 16 of the Exchange Act and the Company’s Insider
Trading Policy, each as amended. Notwithstanding the foregoing, the Committee
may, with respect to particular Awards, establish or modify the terms of the
Award to allow the Award to be transferred at the request of a Participant to
trusts established by a Participant or as to which a Participant is a grantor or
to the spouse or lineal descendants of a Participant or otherwise for personal
and tax planning purposes of a Participant. If the Committee allows such
transfer, such Awards shall not be exercisable for a period of six months
following the action of the Committee.

(d)    Withholding Taxes.  The Company shall (upon the election by the
Participant) deduct from all Awards paid in cash to a Participant any taxes
required by law to be withheld with respect to such Awards.  Applicable
withholding taxes arising with respect to Awards paid in Common Shares to a
Participant shall (upon the election by the Participant) be satisfied by the
Company retaining Common Shares having a Fair Market Value on the date the tax
is to be determined that is not to exceed the maximum statutory tax rate in the
employee’s applicable jurisdictions (rounded, if necessary, to the next lowest
whole number of Common Shares); provided, however, that, subject to any
restrictions or limitations that the Company deems appropriate and except as may
be provided otherwise in an Award Agreement, a Participant shall retain the
right to elect to satisfy any such statutory minimum applicable withholding tax
through cash or cash proceeds. 

(e)    No Rights to Awards.  Neither the Plan nor any action taken hereunder
shall be construed as giving any person any right to be retained in the employ
or service of the Company, and the Plan shall not interfere with or limit in any
way the right of the Company to terminate any person’s employment or service at
any time.  Except as set forth herein, no employee or other person shall have
any claim or right to be granted an Award under the Plan.  By accepting an
Award, the Participant acknowledges and agrees that (i) the Award will be
exclusively governed by the Plan, including the right of the Company to amend or
cancel the Plan at any time without the Company incurring liability to the
Participant (except, to the extent the terms of the Award so provide, for Awards
already granted under the Plan), (ii) the Participant is not entitled to future
award grants under the Plan or any other plan, and (iii) the value of any Awards
received shall be excluded from the calculation of termination or other
severance payments or benefits. 

(f)    Beneficiary Designation.  To the extent allowed by the Committee, each
Participant under the Plan may name any beneficiary or beneficiaries to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives all of such benefit.  Unless the Committee determines otherwise,
each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by the Committee and shall be
effective only when received in writing by the Company during the Participant’s
lifetime.  In the absence of any such designation, benefits remaining unpaid at
the Participant’s death shall be paid to the Participant’s estate. 

(g)    Fractional Shares.  Fractional Common Shares shall not be issued or
transferred under an Award, but the Committee may direct that cash be paid in
lieu of fractional shares or may round off fractional shares, in its
discretion. 

(h)    Unfunded Plan.  The Plan shall be unfunded and any benefits under the
Plan shall represent an unsecured promise to pay by the Company.  With respect
to any payments not yet



15

--------------------------------------------------------------------------------

 

made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Agreement shall give the Participant any rights that are greater than
those of a general unsecured creditor of the Company. 

(i)    Severability.  If any provision of the Plan is deemed illegal or invalid,
the illegality or invalidity shall not affect the remaining provisions of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included. 

(j)    Limitation of Liability.  Members of the Board and the Committee and
officers and employees of the Company who are their designees acting under the
Plan shall be fully protected in relying in good faith upon the advice of
counsel and shall incur no liability except for gross or willful misconduct in
the performance of their duties hereunder. 

(k)    Successors.  All obligations of the Company with respect to Awards
granted under the Plan shall be binding on any successor to the Company, whether
as a result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company. 

(l)    Code Section 409A Compliance.  Each Award granted under the Plan is
intended to be either exempt from or in compliance with the requirements of Code
Section 409A and any regulations or guidance that may be adopted thereunder,
including any transition relief available under applicable guidance.  The Plan
may be amended or interpreted by the Committee as it determines appropriate in
accordance with Code Section 409A in order for the Plan and Awards to comply
with Code Section 409A.  If a Participant is a “specified employee” as defined
in Code Section 409A at the time of the Participant’s separation from service
with the Company, then solely to the extent necessary to avoid the imposition of
any additional tax under Code Section 409A, the commencement of any payments or
benefits under an Award shall be deferred until the date that is six months
following the Participant’s separation from service (or such other period as
required to comply with Code Section 409A).  Notwithstanding the foregoing, the
Company does not guarantee that Awards under the Plan will comply with Code
Section 409A and the Committee is under no obligation to make any changes to
Awards to cause such compliance.

13.    Effective Date, Amendments, Governing Law and Plan Termination 

(a)    Effective Date.  The Effective Date of the Plan is the date on which the
Company’s shareholders approve the Plan at a duly held shareholder meeting. 

(b)    Amendments.    

(i)    Amendment of the Plan.  The Committee or the Board may at any time
terminate or amend the Plan in whole or in part, but no such action shall
materially and adversely affect any rights or obligations with respect to any
Awards granted prior to the date of such termination or amendment without the
consent of the affected Participant, except to the extent that the Committee
reasonably determines that such termination or amendment is necessary or
appropriate to comply with applicable law or the rules and regulations of any
stock exchange on which the Common Shares are traded or to preserve any intended
favorable, or avoid any unintended unfavorable, tax effects for the Company,
Plan or Participants.  Notwithstanding the foregoing, unless the Company’s
shareholders shall have first approved the amendment, no amendment of the Plan
shall be effective if the amendment would: (A) increase the maximum number of
Common Shares that may be delivered under the Plan or to any one individual
(except to the extent made pursuant to Section 8  hereof), (B) extend the
maximum period during which



16

--------------------------------------------------------------------------------

 

Awards may be granted under the Plan, (C) add to the types of awards that can be
made under the Plan, (D) modify the requirements as to eligibility for
participation in the Plan, (E) permit a repricing or decrease the Exercise Price
to less than the Fair Market Value on the Date of Grant of any Stock Option or
SAR, except for adjustments made pursuant to Section  8, (F) materially increase
benefits to Participants, or (G) otherwise require shareholder approval pursuant
to the Plan or applicable law or the rules of the principal securities exchange
on which Common Shares are traded.

(ii)    Amendment of Awards.  The Committee may amend, prospectively or
retroactively, the terms of an Award, provided that no such amendment is
inconsistent with the terms of the Plan or would materially and adversely affect
the rights of any Participant without his or her written consent.

(c)    Governing Law.  To the extent not preempted by Federal law, the Plan and
all Award Agreements are construed in accordance with and governed by the laws
of the State of Delaware.  The Plan is not intended to be governed by the
Employment Retirement Income Security Act of 1974, and shall be so construed and
administered. 

(d)    Plan Termination.  No Awards shall be made under the Plan after the tenth
anniversary of the Effective Date. 

﻿



17

--------------------------------------------------------------------------------